Given. J.
The record shows that E. W. and L. L. Peck were ■enjoined by decree of the district court of Carroll county from keeping ■a saloon on premises described ; that afterwards they were charged with the violation of said injunction, and this plaintiff appeared and answered thereto, and was adjudged to be in contempt for a violation ■of said decree and injunction. He presents himself in this proceeding by the name of Thomas Beck, and claims that, as the proceedings for injunction and contempt were not against Thomas Peck, the defendant proceeded illegally in adjudging Thomas Peck guilty of the contempt. We have no doubt whatever, from the record, that this plaintiff is the identical person who appeared in the former proceedings and answered therein as one of the parties defendant. This being so, the court did not proceed illegally, and the petition of the plaintiff is, therefore, DISMISSED.